Citation Nr: 0828315	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2007. A transcript is 
associated with the claims folder.

The claim has been before the Board before, and a decision 
was issued in September 2007.  The United States Court of 
Appeals for Veterans Claims (Court), vacated and remanded the 
claim, and this decision serves to effectuate the Court 
order.   


FINDING OF FACT

The veteran currently experiences major depressive disorder 
which had initial manifestation during military service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder, is warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A; 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for an 
acquired psychiatric disorder, to include depression.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

This case returns to the Board pursuant to an order by the 
United States Court of Appeals for Veterans Claims (Court), 
dated in April 2008, which vacated and remanded the claim for 
compliance with instructions incorporated from an April 2008 
joint motion for remand.  Essentially, the Court found that 
the Board had erred in its September 2007 by failing to 
mention evidence favorable to the veteran's claim for service 
connection.  Moreover, the joint motion noted that the Board 
erroneously assumed that a VA examiner, in a February 2007 
examination, had concluded that there was no relationship 
between any current acquired psychiatric disorder and 
military service.  This decision serves to effectuate the 
Court order, and the Board will reexamine both the February 
2007 examination and the additional evidence supportive of 
the claim for service connection.  

The veteran's service medical records do not show a 
psychiatric abnormality at service entrance; however, the 
veteran was found to have a mixed personality disorder after 
serving on active duty.  This disorder was noted upon the 
veteran's separation in November 1978.   A medical review 
conducted in October 1977 noted symptoms of depression and 
impulse control, as well as somatization of gastrointestinal 
problems.   

The Board concluded in its September 2007 decision that the 
veteran currently experienced an acquired psychiatric 
disorder, and this was mentioned in the joint remand and is 
not contested.  Regarding a relationship between the current 
disorder and service, in the February 2007 examination 
report, the examiner stated that the veteran was experiencing 
a personality disorder in addition to dysthymic disorder and 
depression.  The veteran was not found to be a reliable 
historian, and the impression was made that his 
"dysfunction" was more likely related to a personality 
disorder than to dysthymia or major depression.  The examiner 
further went on to state that " the personality disorder 
appears to have been symptomatic prior to entering the 
military and is less likely than not due or related to 
military stressors."  As the Board noted in its previous 
decision, a personality disorder is incapable of service 
connection.  See 38 C.F.R. § 3.303.  

While this opinion does not overtly state that there is no 
relationship between military service and an acquired 
disability, the implication is certainly apparent, as the 
"dysfunction" (i.e. in-service psychiatric abnormality) was 
attributed to a personality disorder, and not an acquired 
disorder.  Thus, while not unequivocal, the opinion is not 
favorable to the veteran's contention of a link between a 
current acquired disorder and service.  

The Board notes that there is a June 2007 letter from the 
veteran's VA psychiatrist that addressed, specifically, the 
relationship between a current acquired disorder and service.  
In this opinion, the psychiatrist diagnosed the "primary" 
diagnosis as recurrent major depressive disorder.  This 
doctor stated that he had reviewed the service medical 
records, and that in his opinion, the depression was "more 
likely than not a continuation of the very same symptoms" 
noted in service.  The psychiatrist noted the specifics of 
the veteran's condition, and opined that the veteran was 
quite impaired as a result of his acquired disorder.  

In weighing the probative value of the June 2007 opinion, the 
Board notes that it has considerable weight in support of the 
veteran's contentions when compared to the February 2007 
examination report.  While the relevant records were reviewed 
in both instances (thus both opinions are not based on 
subjective history), the clarity of the opinion in the June 
2007 letter is better.  The VA examination of February 2007 
is, as mentioned, rather equivocal, in that it does not 
directly opine as to what, if any, potential relationship 
there is between service and the acquired psychiatric 
disorder.  While it can be implied that the examiner did not 
favor a relationship, the failure to express such an opinion 
makes the report less probative.  The June 2007 report is 
unequivocal and  there is an associated rationale with the 
opinion, which links a current depressive disorder to the 
symptoms noted in service.  This opinion does not dismiss the 
existence of a personality disorder as noted in the February 
2007 examination; however, it is implied that all psychiatric 
symptoms in service were not pre-existing or congenital in 
nature.  Rather, this physician has stated that those in-
service symptoms directly led to the development of current 
acquired depression.  As such, there is a current disorder, 
in-service psychiatric abnormality, and a link between this 
abnormality and the current diagnosis.  Thus, the 
requirements of service connection have been met and the 
claim is granted.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, is granted.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


